Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 11/26/21.
2.	The instant application is a continuation of PCT/US2018/063159, filed on 11/29/2018, claims priority from provisional application 62592615, filed on 11/30/2017.

Claim status
3.	In the claim listing of 11/16/21 claims 33, 36-41, 44-50 and 53-54 are pending in this application. Claims 33, 36-40, 44-50 and 53-54 are amended. Claims 1-32, 34-35, 42-43, 51 and 52 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant specification (Remarks, pg. 6).

Withdrawn Rejections and Response to the Remarks
4.	All pending rejections on the record have been withdrawn in view of cancelation of claim 51 and persuasive arguments made by the applicant that Jamshidi does not teach, disclose or even suggest "(d) sequencing said barcoded nucleic acid molecule or derivative thereof to generate sequencing reads; (e) using said sequencing reads to determine a presence of said one or more mutations in said barcoded nucleic acid molecule or derivative thereof; and (f) using said presence of said one or more mutations to identify a sequence of said barcoded nucleic acid molecule as being from one of two strands of said double-stranded nucleic acid molecule," as is recited in claim


Examiner’s comment
5.	Claims 33, 36-41, 44-50 and 53-54 have been renumbered as claims 1-16 and presented in the same order as presented by the applicant.

Conclusion
6.	Claims 33, 36-41, 44-50 and 53-54 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634